The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  the term “matable” is misspelled.  It should be “mateable” for accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trupp AU 1002800 A (hereafter Trupp).

Regarding Claim 1, Trupp anticipates:
1. A leaf collection assembly (mobile, adjustable, fruit, nut, leaves, seed etc. catcher dryer and sorting table, Title) being configured to be positioned around a tree and collecting leaves falling from the tree (Figure 1 and Claim 3), said assembly comprising: 
a collar (collar) being positionable around a trunk of a tree (Claim 6); 
a plurality of arms (canopy arms), each of said arms being coupled to and angling upwardly from said collar when said collar is positioned around the trunk of the tree, said arms being spaced apart from each other and being distributed around said collar (Figure 1, Page 1a/5 and Figure 2, Page 2/5); 
a screen (canopy) being attached to said collar and each of said arms such that said screen forms a cone (Figure 1, Page 1a/5 and Figure 2, Page 2/5) when said collar is positioned around the trunk of the tree wherein said cone is configured to capture leaves falling from the tree (Figure 2, Page 3/5); and 
a pair of chutes (openings that lead to catching bags, Figure 2, Page 3/5 and figure on Page 2/5), each of said chutes being coupled to said collar having each of said chutes being aligned with said cone wherein each of said chutes is configured to direct the leaves outwardly from said cone for bagging the leaves (into catching bags as shown in figure on Page 2/5).  

Regarding Claim 2, Trupp anticipates:
2. The assembly according to claim 1, wherein said collar (collar) has a first end (first half, Figure 1 Page 1a/5) and a second end (second half, figure on Page 1b/5), said first end being spaceable from said second end to facilitate said collar to be positioned around the trunk of the tree, said first end being matable to said second end such that said collar forms a closed loop to retain said collar around the trunk of the tree, said collar having an outside surface extending between said first end and said second end (two halves are clamped together to form catching device shown in Figure 2, Page 3/5).  

Regarding Claim 3, Trupp anticipates:
3. The assembly according to claim 2, wherein each of said arms is positioned on said outside surface of said collar (Figure 1, Page 1a/5), each of said arms having a distal end with respect to said collar (Figure 1, Page 1a/5), each of said arms having a bend thereon (angle adjusting part, Figure 1 Page 2/5) being positioned between said collar and said distal end to define a first portion forming an angle with a second portion of said arms, said first portion of each of said arms being horizontally oriented when said collar is positioned around the trunk of the tree, said second portion of each of said arms angling upwardly and outwardly from said collar when said collar is positioned around the trunk of the tree (angular adjustment shown in Figure 1, Page 2/5, figure on pare 2/5, and Figure 1, Page 3/5).  

Regarding Claim 4, Trupp anticipates:
4. The assembly according to claim 3, wherein said second portion of each of said arms is telescopic such that said second portion of each of said arms has an adjustable length (telescopic, Page 3 and Figure 1, Page 2/5).  

Regarding Claim 5, Trupp anticipates:
5. The assembly according to claim 3, wherein said screen has a top edge, a bottom edge, a first lateral edge and a second lateral edge, said bottom edge being coupled to said outside surface of said collar having said first lateral edge being aligned with said first end of said collar and having said second lateral edge being aligned with said second end of said collar, said screen lying on each of said arms having said top edge of said screen being attached to said distal end of each of said arms (shown in Figure 1, Page 1a/5, Figure 1, Page 2/5, Figure 2, Page 3/5).  

Regarding Claim 6, Trupp anticipates:
6. The assembly according to claim 2, wherein said screen has a top edge, a bottom edge and a plurality of apertures extending therethrough (for catching bags, figure Page 2/5), each of said apertures being positioned closer to said bottom edge than said top edge of said screen wherein each of said apertures is configured to facilitate the leaves to fall downwardly therethrough for emptying the leaves from said cone (for catching bags, figure Page 2/5 and Figure 2, Page 3/5).  

Regarding Claim 7, Trupp anticipates:
7. The assembly according to claim 6, wherein each of said chutes is attached to said outside surface of said collar, each of said chutes being aligned with a respective one of said apertures in said screen, each of said chutes having a distal end with respect to said cone, said distal end of each of said chutes being open cone (for catching bags, figure Page 2/5 and Figure 2, Page 3/5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Trupp AU 1002800 A (hereafter Trupp).

Regarding Claim 8, Trupp teaches:
8. The assembly according to claim 7, further comprising a pair of doors (grill barrier, Page 3), each of said doors being hingedly coupled to a respective one of said chutes, each of said doors being positioned on said distal end of said respective chute, each of said doors being positionable in a closed position to close said respective chute wherein each of said doors is configured to retain the leaves within said cone, each of said doors being positionable in an open position to open said respective shoot wherein each of said doors is configured to empty the leaves from said cone (see discussion below).

As best seen in Figure 1 on Page 2/5, an alternative detachable leaf/twig guard is shown near the collection chute.  Although not cited, it would have been obvious to one with ordinary skill in the art at the time of the invention to perceive this guard as being pivotable about a hinge coupling as claimed.  It can be oriented in the shown “closed” position where it stops and retains leaves within the cone.  It would then be obvious that the detachable leaf/twig guard can be removed to create an “opened” position to empty the leaves from the cone into the catching bags.  The primary difference in the disclosure and the Applicant device is the intended use of the device.  The prior art is intended to collect fruit and nuts and prevent the leaves from filling the catching bags.  However, it is obvious that the device as structurally depicted is capable of being used to collect leaves where the leaf/wig guard serves to stop leaves from falling through the chute openings until the user places a catching bag and removes the guard to collect the accumulated leaves from the canopy cone.  

Regarding Claim 9, Trupp teaches:
9. A leaf collection assembly being configured to be positioned around a tree and collecting leaves falling from the tree, said assembly comprising: 
a collar being positionable around a trunk of a tree, said collar having a first end and a second end, said first end being spaceable from said second end to facilitate said collar to be positioned around the trunk of the tree, said first end being matable to said second end such that said collar forms a closed loop to retain said collar around the trunk of the tree, said collar having an outside surface extending between said first end and said second end; 
a plurality of arms, each of said arms being coupled to and angling upwardly from said collar when said collar is positioned around the trunk of the tree, said arms being spaced apart from each other and being distributed around said collar, each of said arms being positioned on said outside surface of said collar, each of said arms having a distal end with respect to said collar, each of said arms having a bend thereon being positioned between said collar and said distal end to define a first portion forming an angle with a second portion of said arms, said first portion of each of said arms being horizontally oriented when said collar is positioned around the trunk of the tree, said second portion of each of said arms angling upwardly and outwardly from said collar when said collar is positioned around the trunk of the tree, said second portion of each of said arms being telescopic such that said second portion of each of said arms has an adjustable length; 
a screen being attached to said collar and each of said arms such that said screen forms a cone when said collar is positioned around the trunk of the tree wherein said cone is configured to capture leaves falling from the tree, said screen having a top edge, a bottom edge, a first lateral edge and a second lateral edge, said bottom edge being coupled to said outside surface of said collar having said first lateral edge being aligned with said first end of said collar and having said second lateral edge being aligned with said second end of said collar, said screen lying on each of said arms having said top edge of said screen being attached to said distal end of each of said arms, said screen having a plurality of apertures extending therethrough, each of said apertures being positioned closer to said bottom edge than said top edge of said screen wherein each of said apertures is configured to facilitate the leaves to fall downwardly therethrough for emptying the leaves from said cone; 
a pair of chutes, each of said chutes being coupled to said collar having each of said chutes being aligned with said cone wherein each of said chutes is configured to direct the leaves outwardly from said cone, each of said chutes being attached to said outside surface of said collar, each of said chutes being aligned with a respective one of said apertures in said screen, each of said chutes having a distal end with respect to said cone, said distal end of each of said chutes being open; and 
a pair of doors (grill barrier, Page 3), each of said doors being hingedly coupled to a respective one of said chutes, each of said doors being positioned on said distal end of said respective chute, each of said doors being positionable in a closed position to close said respective chute wherein each of said doors is configured to retain the leaves within said cone, each of said doors being positionable in an open position to open said respective shoot wherein each of said doors is configured to empty the leaves from said cone (see discussion below).  

As best seen in Figure 1 on Page 2/5, an alternative detachable leaf/twig guard is shown near the collection chute.  Although not cited, it would have been obvious to one with ordinary skill in the art at the time of the invention to perceive this guard as being pivotable about a hinge coupling as claimed.  It can be oriented in the shown “closed” position where it stops and retains leaves within the cone.  It would then be obvious that the detachable leaf/twig guard can be removed to create an “opened” position to empty the leaves from the cone into the catching bags.  The primary difference in the disclosure and the Applicant device is the intended use of the device.  The prior art is intended to collect fruit and nuts and prevent the leaves from filling the catching bags.  However, it is obvious that the device as structurally depicted is capable of being used to collect leaves where the leaf/wig guard serves to stop leaves from falling through the chute openings until the user places a catching bag and removes the guard to collect the accumulated leaves from the canopy cone.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of tree collecting devices.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.